Exhibit 10.29

     
(NUVASIVE LOGO) [a58563a5856302.gif]
  7475 LUSK BLVD. • SAN DIEGO, CA 92121
858.909.1800 | toll free: 800.455.1476 | fax: 858.909.2000
 
   
Alexis V. Lukianov
   
Chairman and Chief Executive Officer
   

January 3, 2011
Tyler Lipschultz
6135 Blue Dawn Trail
San Diego, CA 92130
Dear Tyler,
Congratulations on your merit increase. Being awarded a merit increase means
that you are a NuVasive “A” Player. You have successfully performed your stretch
goals, demonstrated outstanding performance standards, have embraced your
challenges with enthusiasm, and have continuously worked to perpetuate and grow
our culture. I trust that you feel “lucky” and have an attitude of “gratitude”
concerning this opportunity.
Your new rate of compensation is $320,000 dollars and will be reflected on the
January 15, 2011 paycheck.
As Shareowners, our common goal is to contribute meaningfully towards NuVasive’s
growth targets, deliver new and creative products, leverage resources for
profitability and exercise Absolute Responsiveness© to the maximum level. I look
forward to continuing the journey with you.
Keep up the great work and let’s have a big, Big, REALLY BIG finish to 2010!
I wish you tremendous success!

            Onward and Upward!

NUVASIVE, INC.
      By:   /s/ Alexis V. Lukianov         Alex Lukianov             

Please sign below indicating your understanding and acceptance of this merit
increase and return the fully executed letter to Susan Joseph, Senior Manager,
Human Resources. You should keep on copy of this letter for your records.

                  /s/ Tyler P. Lipschultz    1-3-2011      Tyler Lipschultz
           Date         

 